 



Exhibit 10.1
TWELFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT
          TWELFTH AMENDMENT AND LIMITED WAIVER, dated as of November 30, 2005,
to the Credit Agreement referred to below (this “Amendment”) among BUTLER
INTERNATIONAL, INC., a Maryland corporation (“Holdings”), BUTLER SERVICE GROUP,
INC., a New Jersey corporation, as Borrower (the “Borrower”); the other Credit
Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), for itself, as Lender,
and as Agent for Lenders (“Agent”) and the other Lenders signatory hereto from
time to time.
W I T N E S S E T H:
          WHEREAS, Borrower, the other Credit Parties signatory thereto, Agent,
and Lenders signatory thereto are parties to that certain Second Amended and
Restated Credit Agreement, dated as of September 28, 2001 (including all
annexes, exhibits and schedules thereto, and as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”); and
          WHEREAS, Agent and Lenders have agreed to amend the Credit Agreement
and to waive certain violations of the Credit Agreement in the manner, and on
the terms and conditions, provided for herein.
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
          1. Definitions. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in Annex A of the Credit Agreement.
          2. Limited Waiver. Agent and Lenders hereby waive, as of the Amendment
Effective Date (as defined below) all defaults and Events of Default arising
solely from Borrower’s failure to comply with:
               (a) its covenant to deliver to Agent and Lenders within 45 days
after the end of the Fiscal Quarter ended September 30, 2005 the quarterly
financial information, certifications, management discussion and analysis and
all other documentation required to be delivered pursuant to Section 4.1(a) and
clause (b) of Annex E of the Credit Agreement in respect of the Fiscal Quarter
ended September 30, 2005 (collectively, the “Third Quarter Financial
Information”); provided that Borrower shall be obligated to provide to Agent and
Lenders the Third Quarter Financial Information by no later than December 12,
2005;
               (b) the Financial Covenant referenced in Section 6.10 of the
Credit Agreement and set forth in clause (d) of Annex G (Minimum Interest
Coverage Ratio) of the Credit Agreement for Fiscal Quarter ended September 30,
2005; and

 



--------------------------------------------------------------------------------



 



               (c) the Financial Covenant referenced in Section 6.10 of the
Credit Agreement and set forth in clause (e) of Annex G (Maximum Leverage Ratio)
of the Credit Agreement for the Fiscal Quarter ended September 30, 2005.
          3. Consent. Borrower has informed Agent that it intends to foreclose
on its interests in Chief Executive Magazine, Inc. (the “Proposed Transaction”).
Borrower has requested that, notwithstanding the provisions of Section 6.8 of
the Credit Agreement which would otherwise prohibit the Proposed Transaction
absent the consent of Agent and Lenders, Agent and Lenders consent to the
Proposed Transaction; provided that (a) Borrower shall apply the proceeds, if
any, from the Proposed Transaction to prepay the Loans in accordance with
Section 1.3(b)(ii) of the Credit Agreement and (b) Agent shall have a first
priority perfected security interest in any assets acquired pursuant to such
foreclosure, subject only to Permitted Encumbrances.
          4. Amendments to Annex A of the Credit Agreement.

  (a)   Annex A of the Credit Agreement is hereby amended as of the Amendment
Effective Date by adding the following definition in the appropriate
alphabetical order:         “’Twelfth Amendment Effective Date’ means the date
on which each of the conditions to effectiveness of the Twelfth Amendment to
this Agreement have been satisfied or waived to the satisfaction of the Agent.”

           (b)     Annex A of the Credit Agreement is hereby further amended as
of the Amendment Effective Date by deleting the language “July 1, 2006” in
clause (a) of the definition of “Commitment Termination Date” and substituting
in lieu thereof the language “October 1, 2006”.
          5. Amendment to Annex E of Credit Agreement. Annex E of the Credit
Agreement is hereby amended as of the Amendment Effective Date by adding the
following new clause (p) immediately following clause (o) thereof:
          ”(p)    Weekly Status Reports. To Agent, on or prior to 1:00 p.m. (New
York time) on each Thursday following the Twelfth Amendment Effective Date, a
detailed status report setting forth the Borrower’s efforts to refinance in full
in cash the Obligations and sell the Montvale Property, and such other
information as may be reasonably requested by Agent, in each case in form and
substance reasonably satisfactory to Agent.”
          6. Representations and Warranties. To induce Agent and Lenders to
enter into this Amendment, each of Holdings and Borrower makes the following
representations and warranties to Agent and Lenders:
               (a)    The execution, delivery and performance of this Amendment
and the performance of the Credit Agreement, as amended by this Amendment (the
“Amended Credit Agreement”) by Borrower and the other Credit Parties: (a) is
within such Person’s organizational

 



--------------------------------------------------------------------------------



 



power; (b) has been duly authorized by all necessary or proper corporate and
shareholder action; (c) does not contravene any provision of such Person’s
charter or bylaws or equivalent organizational documents; (d) does not violate
any law or regulation, or any order or decree of any court or Governmental
Authority; (e) does not conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its property is bound; (f) does not result in the creation or
imposition of any Lien upon any of the property of such Person other than those
in favor of Agent pursuant to the Loan Documents; and (g) does not require the
consent or approval of any Governmental Authority or any other Person.
               (b) This Amendment has been duly executed and delivered by or on
behalf of each of Holdings, Borrower and the other Credit Parties.
               (c) Each of this Amendment and the Amended Credit Agreement
constitutes a legal, valid and binding obligation of Borrower and each of the
other Credit Parties party thereto, enforceable against each in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).
               (d) No Default or Event of Default has occurred and is continuing
after giving effect to this Amendment.
               (e) No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, at law, in equity or otherwise, before any court,
board, commission, agency or instrumentality of any Governmental Authority, or
before any arbitrator or panel of arbitrators, (i) which challenges Borrower’s
or, to the extent applicable, any other Credit Party’s right, power, or
competence to enter into this Amendment or perform any of their respective
obligations under this Amendment, the Amended Credit Agreement or any other Loan
Document, or the validity or enforceability of this Amendment, the Amended
Credit Agreement or any other Loan Document or any action taken under this
Amendment, the Amended Credit Agreement or any other Loan Document or (ii) which
if determined adversely, is reasonably likely to have or result in a Material
Adverse Effect. To the knowledge of Holdings or Borrower, there does not exist a
state of facts which is reasonably likely to give rise to such proceedings.
               (f) The representations and warranties of Borrower and the other
Credit Parties contained in the Credit Agreement and each other Loan Document
shall be true and correct on and as of the Amendment Effective Date and the date
hereof with the same effect as if such representations and warranties had been
made on and as of such date, except that any such representation or warranty
which is expressly made only as of a specified date need be true only as of such
date.
          7. No Other Amendments/Waivers. Except as expressly amended herein,
the Credit Agreement and the other Loan Documents shall be unmodified and shall
continue to be in

 



--------------------------------------------------------------------------------



 



full force and effect in accordance with their terms. In addition, this
Amendment shall not be deemed a waiver of any term or condition of any Loan
Document and shall not be deemed to prejudice any right or rights which Agent,
for itself and Lenders, may now have or may have in the future under or in
connection with any Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.
          8. Outstanding Indebtedness; Waiver of Claims. Each of Borrower and
the other Credit Parties hereby acknowledges and agrees that as of November 28,
2005 the aggregate outstanding principal amount of (i) the Revolving Loan is
$40,673,176.64, (ii) the Term Loan A is $9,000,000 and (iii) the Term Loan B is
$18,000,000, and that such principal amounts are payable pursuant to the Credit
Agreement without defense, offset, withholding, counterclaim or deduction of any
kind. Borrower and each other Credit Party hereby waives, releases, remises and
forever discharges Agent, Lenders and each other Indemnified Person from any and
all claims, suits, actions, investigations, proceedings or demands arising out
of or in connection with the Credit Agreement (collectively, “Claims”), whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
Borrower or any other Credit Party ever had, now has or might hereafter have
against Agent or Lenders which relates, directly or indirectly, to any acts or
omissions of Agent, Lenders or any other Indemnified Person on or prior to the
date hereof, provided, that neither Borrower nor any other Credit Party waives
any Claim solely to the extent such Claim relates to the Agent’s or any Lender’s
gross negligence or willful misconduct.
          9. Expenses. Borrower and the other Credit Parties hereby reconfirm
their respective obligations pursuant to Sections 1.9 and 11.3 of the Credit
Agreement to pay and reimburse Agent, for itself and Lenders, for all reasonable
costs and expenses (including, without limitation, reasonable fees of counsel)
incurred in connection with the negotiation, preparation, execution and delivery
of this Amendment and all other documents and instruments delivered in
connection herewith.
          10. Effectiveness. This Amendment shall be deemed effective as of the
date hereof (the “Amendment Effective Date”) only upon satisfaction in full in
the judgment of Agent of each of the following conditions:
               (a) Amendment. Agent shall have received five (5) original copies
of this Amendment duly executed and delivered by Agent, each Lender, Borrower
and the other Credit Parties.
               (b) Payment of Amendment Fee and Expenses. Borrower shall have
paid to Agent (i) a non-refundable cash amendment fee equal to $75,000 for the
pro rata account of the Lenders, and (ii) all costs, fees and expenses owing in
connection with this Amendment and the other Loan Documents and due to Agent
(including, without limitation, reasonable legal fees and expenses).
               (c) Representations and Warranties. The representations and
warranties of or on behalf of the Borrowers and the Credit Parties in this
Amendment shall be true and correct on and as of the Amendment Effective Date
and the date hereof, except that any such

 



--------------------------------------------------------------------------------



 



representation or warranty which is expressly made only as of a specified date
need be true only as of such date.
          11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          12. Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

              BUTLER SERVICE GROUP, INC., as Borrower
 
       
 
  By:    
 
  Name:  
 
 
  Title:  
 
 
     
 
 
            GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender
 
       
 
  By:    
 
  Name:  
 
 
  Title:  
 
Duly Authorized Signatory

 



--------------------------------------------------------------------------------



 



          The following Persons are signatories to this Amendment in their
capacity as Credit Parties and not as Borrowers.

              BUTLER NEW JERSEY REALTY CORP.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BUTLER INTERNATIONAL, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BUTLER SERVICES INTERNATIONAL, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BUTLER TELECOM, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BUTLER SERVICES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BUTLER UTILITY SERVICE, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 